            Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,           )
                              )
     Plaintiff,               )
                              )                  CIVIL ACTION
vs.                           )
                              )                  FILE No. 5:19-cv-282
ALI BABA INTERNATIONAL FOOD )
MARKET, INC., and SYRAN, LLC, )
                              )
     Defendants.              )

                                      COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendants ALI BABA INTERNATIONAL

FOOD MARKET, INC. and SYRAN, LLC, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has


                                             1
            Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 2 of 17



been at all times relevant to the instant matter, a natural person residing in San Antonio,

Texas (Bexar County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.     Defendant ALI BABA INTERNATIONAL FOOD MARKET, INC.

(hereinafter “Ali Baba”) is a Domestic For Profit Corporation that transacts business in

the state of Texas and within this judicial district.

       8.     Ali Baba may be properly served with process via its registered agent for

service, to wit: Taufeiq Jebreel, 6446 Flint Rock, San Antonio, Texas 78238.

       9.     Defendant SYRAN, LLC (hereinafter “Syran”) is a Texas limited liability

                                               2
              Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 3 of 17



company that transacts business in the state of Texas and within this judicial district.

       10.     Syran may be properly served with process via its registered agent for

service, to wit: Daniel Ladere, 3834 Fredericksburg Road, San Antonio, Texas 78201.

                                FACTUAL ALLEGATIONS

       11.     On or about February 21, 2019, Plaintiff was a customer at “Ali Baba,” a

business located at 9307 Wurzbach Road, San Antonio, Texas 78240, referenced herein

as “Ali Baba.”

       12.     Ali Baba is the lessee or sub-lessee of the real property and improvements

that are the subject of this action.

       13.     Syran is the owner or co-owner of the real property and improvements that

the Ali Baba is situated upon and that is the subject of this action, referenced herein as the

“Property.”

       14.     Plaintiff lives approximately 8 miles from the Ali Baba and Property.

       15.     Plaintiff’s access to the business(es) located at 9307 Wurzbach Road, San

Antonio, Bexar County Property Identification number 542168 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Ali Baba and Property, including those set forth in this

Complaint.

       16.     Plaintiff has visited the Property at least once before as a customer and

                                              3
              Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 4 of 17



advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.     Plaintiff intends to revisit the Ali Baba and Property to purchase goods

and/or services.

       18.     Plaintiff travelled to the Ali Baba and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Ali Baba

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Ali Baba and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;


                                              4
               Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 5 of 17



       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in
                order to address the major areas of discrimination faced day-to-day
                by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.       The congressional legislation provided places of public accommodation


                                              5
             Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 6 of 17



one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Ali Baba is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Ali Baba must be, but is not, in compliance with the ADA and

ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed the

violations enumerated above may not be a complete list of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the violations enumerated above

may not be a complete list of the barriers, conditions or violations encountered by

Plaintiff and/or which exist at the Ali Baba and the Property in his capacity as a customer

of the Ali Baba and Property and as an independent advocate for the disabled, but could

                                            6
             Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 7 of 17



not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Ali Baba and Property that

preclude and/or limit his access to the Ali Baba and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       31.    Plaintiff intends to visit the Ali Baba and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Ali Baba and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Ali Baba and Property that preclude and/or limit his access to

the Ali Baba and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       32.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Ali Baba and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.    Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Ali Baba and Property, including those specifically set forth herein, and make

                                             7
                Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 8 of 17



the Ali Baba and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       34.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Ali Baba and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the Ali

Baba and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:

       (i) Accessible parking space and associated access aisle near the main entrance

             have a slope and cross-slope in excess of 1:48 in violation of section 502.4 of

             the 2010 ADAAG standards and are not level. This violation made it

             dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

             at the Property.

       (ii) Accessible parking space near the main entrance has excessive vertical rises, is

             not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

             ADAAG standards. This violation made it dangerous and difficult for Plaintiff

             to exit and enter their vehicle while parked at the Property.

       (iii)     The accessible parking spaces near the main entrance lacks properly

             marked access aisles in violation of section 502.3 of the 2010 ADAAG

             standards.

       (iv)      The accessible parking space near the main entrance has an identification

             sign that is too low (less than 60 inches from the floor) in violation of section

                                                8
        Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 9 of 17



    502.6 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to locate an accessible parking space.

(v) Accessible parking space on the southern end of the Property has a slope in

    excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and

    is not level. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(vi)     On the southern end of the Property, the access aisle is not wide enough

    and is in violation of section 502.3.1 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to exit and enter their

    vehicle while parked at the Property.

(vii)    On the southern end of the Property, the accessible parking space is not

    properly marked and is in violation of section 502.2 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(viii) On the southern end of the Property, the access aisle adjacent to the

    accessible parking space has a slope in excess of 1:48 in violation of section

    502.4 of the 2010 ADAAG standards and are not level. This violation made it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(ix)     On the southern end of the Property, the access aisle is not clear, due to the

    presence of a column, and is in violation of section 502.4 of the 2010 ADAAG



                                        9
       Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 10 of 17



    standards. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(x) On the southern end of the Property there is an excessive vertical rise along the

    accessible route or path in violation of section 303.2 of the 2010 ADAAG

    standards. This violation is located on route from the southern accessible

    parking space to the closest accessible ramp. This violation made it dangerous

    and difficult for Plaintiff to access public features of the Property.

(xi)     On the southern end of the Property, the Property has an accessible ramp

    leading from the accessible parking space to the accessible entrances with a

    slope exceeding 1:12 in violation of section 405.2 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to access

    the units of the Property.

(xii)    On the southern end of the Property, there is an excessive vertical rise along

    the accessible ramp in violation of section 303.2 and 405.4 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access public features of the Property.

(xiii) On the southern end of the Property, the accessible ramp side flares have a

    slope in excess of 1:10 in violation of section 406.3 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to access

    the units of the Property.

(xiv) The walking surfaces of the accessible route inside the Property have a

    surface slope in excess of 1:20 in violation of section 403.3 of the 2010

                                       10
      Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 11 of 17



      ADAAG standards. This violation made it dangerous and difficult for Plaintiff

      to access the interior elements of the Property. As the accessible route is in

      excess of 1:20, it is considered an accessible ramp, moreover, it has a total rise

      greater than six (6) inches, yet does not have handrails in compliance with

      section 505 of the 2010 ADAAG standards, this is a violation of section 405.8

      of the 2010 ADAAG Standards. This violation made it difficult for Plaintiff to

      access the interior elements of the Property.

(xv)     The interior has walking surfaces lacking a 36 (thirty-six) inch clear width,

      due to a policy of placing items in the accessible route, in violation of section

      403.5.1 of the 2010 ADAAG standards. This violation made it difficult for

      Plaintiff to properly utilize public features at the Property.

(xvi) There are sales and services counters, including the deli counter, lacking

      any portion of the counter that has a maximum height of 36 (thirty-six) inches

      from the finished floor in violation of section 904.4 of the 2010 ADAAG

      standards, all portions of the sales and service counter exceed 36 (thirty-six)

      inches in height from the finished floor. This violation made it difficult for

      Plaintiff to properly transact business at the Property.

(xvii) Defendants fail to adhere to a policy, practice and procedure to ensure that

      all facilities are readily accessible to and usable by disabled individuals.

(b)      ALI BABA RESTROOMS:




                                         11
        Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 12 of 17



(i)            The restrooms lack proper door hardware in violation of section 404.2.7

       of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to utilize the restroom facilities.

(ii)           The height of coat hook located in accessible restroom stall is above 48

       (forty-eight) inches from the finished floor in violation of section 308.2.1 of

       the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to utilize the restroom facilities.

(iii)          The controls on the faucets require pinching and turning of the wrists in

       violation of section 309.4 of the 2010 ADAAG standards. This made it

       difficult for Plaintiff and/or any disabled individual to utilize the restroom

       facilities.

(iv)           The mirror in the bathrooms exceeds the maximum height permitted by

       Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

       for the Plaintiff and/or any disabled individual to properly utilize public

       features of the restroom.

(v)            The lavatories and/or sinks in the restrooms have exposed pipes and

       surfaces and are not insulated or configured to protect against contact in

       violation of section 606.5 of the 2010 ADAAG standards. This made it

       difficult for Plaintiff and/or any disabled individual to safely utilize the

       restroom facilities.




                                          12
       Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 13 of 17



(vi)          The grab bars/handrails adjacent to the commode are missing and

      violate section 604.5 of the 2010 ADAAG standards. This made it difficult for

      Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

(vii)         The door exiting the restroom lacks a proper minimum maneuvering

      clearance, due to the proximity of the door hardware to the adjacent wall and

      the restroom sink, in violation of section 404.2.4 of the 2010 ADAAG

      standards. This made it difficult for Plaintiff and/or any disabled individual to

      safely utilize the restroom facilities.


(viii)        The violations enumerated above may not be a complete list of the

      barriers, conditions or violations encountered by Plaintiff and/or which exist at

      the The restrooms lack proper door hardware in violation of section 404.2.7 of

      the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

      disabled individual to utilize the restroom facilities.

(ix)          The height of coat hook located in accessible restroom stall is above 48

      (forty-eight) inches from the finished floor in violation of section 308.2.1 of

      the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

      disabled individual to utilize the restroom facilities.

(x)           The controls on the faucets require pinching and turning of the wrists in

      violation of section 309.4 of the 2010 ADAAG standards. This made it

      difficult for Plaintiff and/or any disabled individual to utilize the restroom

      facilities.



                                          13
             Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 14 of 17



      (xi)         The mirror in the bathrooms exceeds the maximum height permitted by

            Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

            for the Plaintiff and/or any disabled individual to properly utilize public

            features of the restroom.

      (xii)        The lavatories and/or sinks in the restrooms have exposed pipes and

            surfaces and are not insulated or configured to protect against contact in

            violation of section 606.5 of the 2010 ADAAG standards. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      (xiii)       The grab bars/handrails adjacent to the commode are missing and

            violate section 604.5 of the 2010 ADAAG standards. This made it difficult for

            Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

      (xiv)        The door exiting the restroom lacks a proper minimum maneuvering

            clearance, due to the proximity of the door hardware to the adjacent wall and

            the restroom sink, in violation of section 404.2.4 of the 2010 ADAAG

            standards. This made it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.


      35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Ali Baba and

Property.

      36.      Plaintiff requires an inspection of Ali Baba and Property in order to



                                                14
             Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 15 of 17



determine all of the discriminatory conditions present at the Ali Baba and Property in

violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to

bring the Ali Baba and Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Ali Baba and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Ali Baba and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, the Ali Baba and Property have

been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

                                            15
            Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 16 of 17



ADA violations that exist at the Ali Baba and Property, including those alleged herein.

      44.     Plaintiff’s requested relief serves the public interest.

      45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

      46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the violations

enumerated above may not be a complete list of the barriers, conditions or violations

encountered by Plaintiff and/or which exist at the Ali Baba and Property to the extent

required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Ali Baba in violation of the ADA and ADAAG;

      (b)     That the Court find Syran in violation of the ADA and ADAAG;

      (c)     That the Court issue a permanent injunction enjoining Defendants from

              continuing their discriminatory practices;

      (d)     That the Court issue an Order requiring Defendants to (i) remove the

              physical barriers to access and (ii) alter the subject Ali Baba to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

                                              16
      Case 5:19-cv-00282 Document 1 Filed 03/19/19 Page 17 of 17



(e)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and

(f)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: March 19, 2019.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    1640 Powers Ferry Road, SE
                                    Building 17, Suite 200
                                    Marietta, GA 30067
                                    Tele: (404) 805-2494
                                    Fax: (678) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      17
